EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is dated December 8, 2008 (the
“Effective Date”), and is entered into by and between Gateway International
Holdings, Inc., a Nevada corporation (“the Company”), and Timothy D. Consalvi,
an individual (“Executive”).


RECITALS


            WHEREAS, Executive was previously employed as the Company’s Chief
Executive Officer pursuant to an employment agreement dated February 1, 2007;


WHEREAS, this Agreement is meant to replace the previous employment agreement in
full;


WHEREAS, the Company desires to employ Executive as President of its
wholly-owned subsidiary, All American CNC Sales, Inc.; and


            WHEREAS, Executive wishes to accept employment by the Company as
President of All American CNC Sales, Inc. (“All American”);


            NOW, THEREFORE, the Company and Executive hereby agree as follows:


AGREEMENT


1.
EMPLOYMENT.



1.1.            General.  The Company hereby employs Executive in the capacity
of President of All American commencing with the Effective Date (as defined
below).  Executive hereby accepts such employment, upon the terms and subject to
the conditions herein contained.


1.2.            Duties.  During Executive’s employment with the Company,
Executive shall report directly to the Company’s Chief Executive Officer and/or
its Board of Directors and shall be responsible for performing those duties for
All American consistent with the position of President of a company and as may
from time to tome be reasonably assigned to or requested of Executive by the
Company’s Chief Executive Officer or its Board of Directors.  Executive shall
use his reasonable efforts to perform faithfully and effectively such
responsibilities.  Executive shall conduct all of his activities in a manner so
as to maintain and promote the business and reputation of the Company.


1.3.            Full-Time Position.  Executive, during his employment with the
Company, shall devote all of his business time, attention and skills to the
business and affairs of the Company.  Executive shall not, during the term of
this Agreement, be engaged in any other business activity without the prior
consent of the Company’s Board of Directors, provided, however, that this
restriction shall not be construed as preventing Executive from investing his
personal assets in passive investments in business entities which are not in
competition with the Company or its affiliates.
 
 
 

--------------------------------------------------------------------------------

 


1.4.            Representations of Executive.  To induce the Company to enter
into this Agreement, Executive represents and warrants to the Company that as of
the Effective Date: (a) Executive will not be a party or subject to any
employment agreement or arrangement with any other person, firm, company,
corporation or other business entity; (b) Executive will not be subject to
restraint, limitation or restriction by virtue of any agreement or arrangement,
or by virtue of any law or rule of law or otherwise which would impair
Executive’s right or ability to: (i) enter the employ of the Company, or (ii)
perform fully his duties and obligations pursuant to this Agreement; and (c) to
the best of Executive’s knowledge no material litigation is pending or
threatened against Executive or any business or business entity owned or
controlled by Executive, except as set forth in the Company’s periodic filings
with the Securities and Exchange Commission.


1.5.            Location of Employment.  Executive’s principal place of
employment during his employment with the Company shall be in Orange County,
California.


2.
TERM AND RENEWAL.



The term of this Agreement shall commence on the Effective Date.  The initial
term of this Agreement (the “Initial Term”) shall be for a period commencing on
the Effective Date and shall continue for a period of one (1) year thereafter,
unless sooner terminated as provided in Section 4.1.  Thereafter, this Agreement
shall automatically renew for successive one (1) year terms unless either party
shall have given written notice to the other party not less than 90 days prior
to the expiration of the Initial Term or any successive term of its intent not
to renew this Agreement (the “Initial Term,” together with any subsequent
employment period or periods, being referred to herein as the “Term”).


3.
COMPENSATION AND BENEFITS.



3.1.            Salary.  The Company shall pay to Executive, the Executive shall
accept, as full compensation for any and all services rendered and to be
rendered by him to the Company and All American in all capacities during the
Term of his employment under this Agreement (including the continued performance
of his obligations under Section 5), a base salary at the annual rate of
$200,000 (“Base Salary”), payable in biweekly installments of $7,692.30.


3.2.            Employee Benefits.  Executive shall be entitled to participate
in tax-qualified and nonqualified deferred compensation and retirement plans,
group term life insurance plans, short-term and long-term disability plans,
employee benefit plans, practices, and programs maintained by the Company and
made available to similarly situated executives generally, and as may be in
effect from time to time.
 
 
2

--------------------------------------------------------------------------------

 
 
3.3.            Vacation.  Executive shall be entitled to paid vacation of three
(3) weeks annually, with such vacation to be scheduled and taken in accordance
with the Company’s standard vacation policies.


3.4.            Business Expenses.  The Company shall reimburse Executive for
any and all necessary, customary and usual business expenses, properly receipted
in accordance with the Company’s policies reasonably incurred by Executive on
behalf of the Company.  The Company shall provide Executive with an appropriate
automobile, shall pay all gasoline, maintenance and repair costs, and shall
replace the automobile with a new model not less often than every two years.


3.5.            Withholding.  All compensation shall be subject to customary
withholding tax and other employment taxes as are required with respect to
compensation paid by a corporation to an employee.


3.6.            Bonuses and Stock Participation.  Executive shall be entitled to
participate in any executive and director bonuses and stock participation or
option plans which may be adopted by the Company from time to time as shall be
determined by the Board of Directors of the Company.


3.7.            Medical Benefits.  Executive will be covered without cost in the
healthcare plans maintained by the Company in which its executives participate. 
The Company currently has a health maintenance organization (“HMO”) and a
preferred provider plan (“PPO”). Executive’s family may be included on a
contributory basis in the Company’s HMO and PPO plans, and Executive and his
family may be included on a contributory basis in any other medical plans,
including dental and visual, which the Company may maintain at any time.


4.
TERMINATION OF EMPLOYMENT.



4.1.            Events of Termination.  Executive’s employment with the Company
shall terminate upon the occurrence of any one or more of the following events:


4.2.            Death.  In the event of Executive’s death, Executive’s
employment shall terminate on the date of death.


  4.2.1.    Disability.  In the event of Executive’s Disability (as hereinafter
defined), the Company shall have the option to terminate Executive’s employment
by giving a notice of termination to Executive.  The notice of termination shall
specify the date of termination, which date shall not be earlier than thirty
(30) days after the notice of termination is given.  For purposes of this
Agreement, “Disability” shall mean a physical or mental impairment which renders
Executive unable to perform the essential functions of his position, even with
reasonable accommodation, and which continues for more than 120 consecutive days
or more than 180 days out of 365 consecutive days.  The Board of Directors shall
have the right, in good faith, to make the determination of Disability under
this Agreement based upon information supplied by Executive and/or his medical
personnel, as well as information from medical personnel (or others) selected by
the Company or its insurers.
 
 
3

--------------------------------------------------------------------------------

 


4.2.2.        Termination by the Company for Cause.  The Company may, at its
option, terminate Executive’s employment for Cause (as hereinafter defined),
based on objective factors determined in good faith by a majority of the Board
of Directors, by giving a notice of termination to Executive specifying the
reasons for termination and, if Executive shall fail to cure such reasons within
ten (10) days of receiving the notice of termination, his Employment shall
terminate at the end of such 10-day period, provided that in the event the Board
of Directors in good faith determines that the underlying reasons giving rise to
such determination cannot be cured, then such cure period shall not apply and
Executive’s employment shall terminate on the date of Executive’s receipt of the
notice of termination.  “Cause” shall mean (a) Executive’s conviction of, guilty
or “no contest” plea to, or confession of guilt of a felony, or (b) a willful
act by Executive which constitutes gross misconduct and which is materially
injurious to the Company, including, but not limited to, theft, fraud or other
illegal conduct.


4.2.3.        Termination by Executive for Good Reason.  Executive may terminate
Executive’s employment at any time for Good Reason.  As used herein, “Good
Reason” shall mean either (a) the failure of the Company to observe or comply
with any of the material terms or provisions of this Agreement after written
notice from Executive to the Company specifying the grounds for termination and
the Company fails within ten (10) days after receipt of such notice to cure such
failure, (b) any actions taken by the Company which prevent Executive from
carrying out his duties as President after written notice from Executive to
Company specifying the grounds for termination and the Company fails within ten
(10) days after receipt of such notice to cure such actions, or (c) a “Change of
Control” (as defined in Exhibit A hereto) pursuant to which Executive is not
retained by the Company (or other surviving or successor entity following such
Change of Control) on substantially the same terms as provided herein.


4.2.4.        Termination by Executive without Good Reason.  Executive may
terminate Executive’s employment for any reason whatsoever by giving written
notice of termination to the Company.  Executive’s employment shall terminate on
the earlier of (a) the date, following the date of the notice of termination,
upon which a suitable replacement for Executive is found by the Company or (b)
thirty (30) days after the date of receipt by the Company of the notice of
termination.
 
 
4

--------------------------------------------------------------------------------

 


4.3.            Certain Obligations of the Company Following Termination of
Executive’s Employment.   Following the termination of Executive’s employment
under the circumstances described below, the Company shall pay to Executive the
following compensation and provide the following benefits:


4.3.1.        Obligations following Death.  In the event that Executive’s
employment is terminated by reason of Executive’s death, Executive’s estate
shall be entitled to the following payments:


 
(a)
Base Salary through the date Executive’s employment is terminated;

 
(b)
Any additional compensation prorated to the date of death of Executive; and

 
(c)
The Company shall pay to Executive’s estate the amounts, and shall provide all
benefits generally available under the employee benefit plans, policies and
practices of the Company, determined in accordance with the applicable terms and
provisions of such plans, policies and practices in each case, as accrued to the
date of termination or otherwise payable as a consequence of Executive’s death.



4.3.2.        Obligations following Disability.  In the event that Executive’s
employment is terminated by reason of Executive’s Disability, Executive shall be
entitled to the following payments:


 
(a)
Base Salary through the date Executive’s employment is terminated;

 
(b)
Any additional compensation, prorated to the date of Executive’s termination due
to Executive’s disability; and

 
(c)
The Company shall pay to Executive the amounts and shall provide all benefits
generally available under the employee benefit plans, policies and practices of
the Company, determined in accordance with the applicable terms and provisions
of such plans, policies and practices in each case, as accrued to the date of
termination or otherwise payable as a consequence of Executive’s disability.



4.3.3.        Obligations following Termination by Executive without Stated
Reason or by the Company for Cause.  In the event Executive’s employment is
terminated by Executive pursuant to Section 4.1.5 hereof (“Termination by
Executive without Stated Reason”) or by the Company pursuant to Section 4.1.3
hereof (“Termination by the Company for Cause”), Executive shall be entitled to
no further compensation or other benefits under this Agreement except as to that
portion of any unpaid Base Salary and other benefits accrued and earned by him
hereunder, up to and including the effective date of such termination.


4.3.4.        Obligations following Termination by the Company without Cause or
by Executive for Good Reason.  In the event this Agreement is terminated by the
Company by notice given pursuant to Section 2 hereof (“Term and Renewal”), or
terminated by the Company during a Term without Cause, or is terminated by
Executive for Good Reason pursuant to Section 4.1.4 hereof (“Termination by
Executive for Good Reason”), the Company shall pay to Executive in a lump sum at
termination an amount equal to 75% of his then current Base Salary (which shall
include any increases in the Base Salary of the Initial Term) and provide the
medical benefits set forth in Section 3.7 hereof during the period commencing on
the termination date and ending nine (9) months thereafter.  In the event of
termination prior to year-end, Executive shall be entitled to (i) payment of any
bonuses payable for such year pro rated to the effective date of termination and
(ii) any stock options which have been granted to Executive but have not vested
as of the termination date.
 
 
5

--------------------------------------------------------------------------------

 


4.4.            Nature of Payments.  All amounts to be paid by the Company to
Executive pursuant to this Section 4 are considered by the parties to be
severance payments.  In the event such payments are treated as damages, it is
expressly acknowledged by the parties that damages to Executive for termination
of employment would be difficult to ascertain and the above amounts are
reasonable estimates thereof.


4.5.            Duties Upon Termination.  Upon termination of Executive’s
employment with the Company pursuant to Sections 4.1.1 through 4.1.5 hereof or
upon expiration of the Term, Executive shall be released from any duties and
obligations hereunder (except those duties and obligations set forth in Section
5).


5.
RESTRICTIVE COVENANTS.



5.1.            Acknowledgment.  Executive acknowledges that (i) he has a major
responsibility for the operation, administration, development and growth of the
Company’s business, and that of its subsidiaries, (ii) his work for the Company
and its subsidiaries has brought him and will continue to bring him into close
contact with confidential information of the Company and its customers, and
those of its subsidiaries, and (iii) the agreements and covenants contained in
this Section 5 are essential to protect the business interest of the Company and
that the Company will not enter into this Agreement but for such agreements and
covenants.  Accordingly, Executive covenants and agrees as follows:


5.1.1.        Noncompetition.  Except as otherwise provided for in this
Agreement, during the Term of this Agreement and for a period of twelve (12)
months following the termination of this Agreement (the “Termination Period”),
Executive shall not, directly or indirectly, compete with respect to any
services or products of the Company which are either offered or are being
developed by the Company, or, without limiting the generality of the foregoing,
be or become, or agree to be or become, interested in or associated with, in any
capacity (whether as a partner, shareholder, owner, officer, director,
executive, principal, agent, creditor, trustee, consultant, co-venturer or
otherwise) with any individual, corporation, firm association, partnership,
joint venture or other business entity, which competes with respect to any
services or products of the Company which are either offered or are being
developed by the Company, provided, however, that Executive may own, solely as
an investment, not more than one percent (1%) of any class of securities of any
publicly held corporation in competition with the Company whose securities are
traded on any national securities exchange in the United States of America.
 
 
6

--------------------------------------------------------------------------------

 


5.1.2.        Nonsolicitation.  During the Term of this Agreement and during the
Termination Period, Executive shall not, directly or indirectly, (i) induce or
attempt to influence any employee of the Company to leave its employ, (ii) aid
or agree to aid any competitor, customer or supplier of the Company in any
attempt to hire any person who shall have been employed by the Company within
the twelve (12) month period preceding such requested aid, or (iii) induce or
attempt to influence any person or business entity who was a customer or
supplier of the Company during any portion of such period to transact business
with a competitor of the Company.


5.1.3.        Nondisclosure.  During the Term of this Agreement, the Termination
Period, if applicable, and thereafter, Executive shall not disclose to anyone,
other than in the performance of his duties, any information about the affairs
of the Company, including, without limitation, trade secrets, trade “know-how”,
inventions, customer lists, business plans, operational methods, pricing
policies, marketing plans, sales plans, identity of suppliers or customers,
sales, profits or other financial information, which is confidential to the
Company or is not generally known in the relevant trade, nor shall Executive
make use of any such information for his own benefit.  Any technique method,
process or technology used by the Company shall be considered a “trade secret”
for the purposes of this Agreement.


5.1.4.        Confidentiality.  Executive hereby agrees that all know-how,
documents, reports, plans, proposals, marketing and sales plans, client lists,
client files and materials made by him or by the Company are the property of the
Company and shall not be used by him in any way adverse to the Company’s
interests.  Executive shall not deliver, reproduce or in any way allow such
documents or things to be delivered or used by any third party without specific
direction or consent of the Board of Directors of the Company.  Executive hereby
assigns to the Company any rights that he may have in any such trade secret or
proprietary information.


5.1.5.        Limitations on Restrictive Covenants.  Executive is leaving his
post as Chief Executive Officer of Gateway International Holdings, Inc., and
Chief Executive Officer of Eran Engineering, and Chief Executive Officer of All
American CNC Sales, Inc., and Chief Executive Officer of EM Tool Co, Inc.  The
Company agrees that if Executive becomes Chief Executive Officer of All American
after termination of this Agreement the restrictive covenants provided for by
Sections 5.1 will not be interpreted or applied in any way that will interfere
with the customary and regular duties of Executive as the Chief Executive
Officer of All American.
 
 
7

--------------------------------------------------------------------------------

 


5.2.            Remedies for Breach.  If Executive breaches, or threatens to
commit a breach of Section 5.1, the Company shall have the following rights and
remedies, each of which shall be enforceable, and each of which is in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity.


5.2.1.        Payments.  Executive shall account for and pay over to the Company
all compensation, profits, and other benefits, after taxes, which inure to
Executive’s benefit which are derived or received by Executive or any person or
business entity controlled by Executive resulting from any action or
transactions constituting a breach of any of the Restrictive Covenants.


5.2.2.        Injunctive Relief.  Notwithstanding the provisions of subsection
5.2.1 above, Executive acknowledges and agrees that in the event of a violation
or threatened violation of any of the provisions of Section 5, the Company shall
have no adequate remedy at law and shall therefore be entitled to enforce each
such provision by temporary or permanent injunctive or mandatory relief obtained
in any court of competent jurisdiction without the necessity of proving damages,
posting any bond or other security, and without prejudice to any other rights
and remedies which may be available at law or in equity.


5.3.            Jurisdiction.  The parties hereto intend to and hereby confer
jurisdiction to enforce the Restrictive Covenants upon the courts of any
jurisdiction within the geographical scope of such Restrictive Covenants.  In
the event that the courts of any one or more of such jurisdictions shall hold
such Restrictive Covenants wholly unenforceable by reason of the breadth of such
scope or otherwise, it is the intention of the parties hereto that such
determination not bar or in any way affect the Company’s right to the relief
provided above in the courts of any other jurisdictions within the geographical
scope of such Restrictive Covenants as to breaches of such covenants in such
other respective jurisdictions, the above covenants as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.


6.
MISCELLANEOUS PROVISIONS.



6.1.            Severability.  If in any jurisdiction any term or provision
hereof is determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired, (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction and (c) the invalid or
unenforceable term or provision shall, for purposes of such jurisdiction, be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.


6.2.            Execution in Counterparts.  This Agreement may be executed in on
or more counterparts, and by the different parties hereto in separate
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.
 
 
8

--------------------------------------------------------------------------------

 


6.3.            Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed duly given when
delivered by hand, or when delivered via overnight mail or via facsimile (with
written confirmation of receipt) as follows:
 
If to Executive:
Timothy D. Consalvi

2642 East Denise Avenue
Orange, CA 92867
Facsimile No. ________________




If to the Company: 
Gateway International Holdings, Inc.

3840 East Eagle Drive
Anaheim, CA 92807
Attn. Chief Executive Officer
Facsimile No. _________________


with a copy to:
The Lebrecht Group, APLC

9900 Research Dr.
Irvine, CA  92618
Attn.  Craig V. Butler, Esq.
Facsimile No. (949) 635-1244


Or to such other address as a party hereto shall have designated by like notice
to the other party hereto.


6.4.            Amendment.  No provision of this Agreement may be modified,
amended, waived or discharged in any manner except by a written instrument
executed by the Company and Executive.


6.5.            Entire Agreement.  This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings of the parties hereto, oral
or written, with respect to the subject matter hereof.


6.6.            Applicable Law/Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of California applicable to
employment contracts made and to be wholly performed therein without regard to
its conflicts or choice of law provisions.  Any dispute under this Agreement
shall be under the jurisdiction of the federal and state courts having
jurisdiction over Orange County, California.


6.7.            Headings.  The headings contained herein are for the sole
purpose of convenience of reference and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 


6.8.            Binding Effect: Successors and Assigns.  Executive may not
delegate his duties or assign his rights hereunder.  This Agreement shall inure
to the benefit of, and be binding upon, the parties hereto and their respective
heirs, legal representatives, successors and permitted assigns.


6.9.            Waiver.  The failure of either of the parties hereto to at any
time enforce any of the provisions of this Agreement shall not be deemed or
construed to be a waiver of any such provision, nor to in any way affect the
validity of this Agreement or any provision hereof or the right of either of the
parties hereto to thereafter enforce each and every provision of this
Agreement.  No waiver of any breach of any of the provisions of this Agreement
shall be effective unless set forth in a written instrument executed by the
party against whom or which enforcement of such waiver is sought, and no waiver
of any such breach shall be construed or deemed to be a waiver of any other or
subsequent breach.


6.10.           Representations and Warranties.  Executive and the Company
hereby represent and warrant to the other that: (a) Executive has full power,
authority and capacity to execute and deliver this Agreement and to perform
Executive’s obligations hereunder, (b) such execution, delivery and performance
will not (and with the giving of notice or lapse of time or both would not)
result in the breach of any agreements or other obligations to which Executive
is a party or Executive is otherwise bound and (c) this Agreement is Executive’s
valid and binding obligation in accordance with its terms.


6.11.           Enforcement.  Except as otherwise provided herein, if any party
institutes legal action or other dispute resolution proceedings to enforce or
interpret the terms and conditions of this Agreement, the prevailing party shall
be awarded reasonable attorneys’ fees at all levels of the proceeding, and the
expenses and costs incurred by such prevailing party in connection therewith.


6.12.           Arbitration.  The parties agree to arbitrate any disputes
arising under this Agreement (except for requests for injunctive relief) through
the commercial rules of the American Arbitration Association in the County of
Orange, California, or such other place that is mutually agreed upon by the
parties.  Further, the parties hereby waive any objection based on personal
jurisdiction, venue or forum nonconveniens in any arbitration or action brought
under this Agreement.  The decision and award rendered by the arbitrators shall
be final and binding.  Judgment upon the award may be entered in any court
having jurisdiction thereof.


6.13.           Continuing Effect.  Where the context of this Agreement
requires, the respective rights and obligations of the parties shall survive any
termination or expiration of the term of this Agreement.


6.14.           Construction.  Both parties have cooperated in the drafting and
preparation of this Agreement.  Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.


6.15.           Expenses.  Each party to this Agreement agrees to bear his or
its own expenses in connection with the negotiation and execution of this
Agreement.




[signature page follows]
 
 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.




Gateway International Holdings, Inc.,
 
Timothy D. Consalvi,
a Nevada corporation
 
an individual
           
/s/ George Colin
 
/s/ Timothy D. Consalvi 
By:           George Colin
 
Timothy D. Consalvi
Its:           Chief Executive Officer
   

 
 
11

--------------------------------------------------------------------------------

 
 
Exhibit A to Employment Agreement between
Gateway Holdings International, Inc. and Timothy D. Consalvi


As used in the Agreement, the phrase “Change in Control” shall mean:


 
(a)
Except as provided by subparagraph (b) hereof, the acquisition by any person,
entity or “group”, within the meaning of Section 13(d) (3) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) of beneficial
ownership (within the meaning of Rule 13d-3) promulgated under the Exchange Act)
of 50% or more of the combined voting power of the then outstanding securities
entitled to vote generally in the election of directors of the Company, or



 
(b)
Approval by the Board of a reorganization, merger or consolidation of the
Company with any other person, entity or corporation, other than:



 
(i)
a merger or consolidation which would result in the voting securities of the
Company immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of another entity) more
than 50% of the combined voting power of the securities entitled to vote
generally in the election of directors of the Company or such other entity
outstanding immediately after such merger or consolidation; or



 
(ii)
a merger or consolidation effected to implement a recapitalization of the
Company or similar transaction in which no person, entity or group acquires
beneficial ownership of 50% or more of the combined voting power of the
securities entitled to vote generally in the election of directors of the
Company outstanding immediately after such merger or consolidation; or



 
(iii)
Approval by the Board of a plan of complete liquidation of the Company or an
agreement for the sale or other disposition by the Company of all or
substantially all of the Company’s assets (other than a liquidation or sale
pursuant to which all or substantially all of the Company’s assets continue to
be owned by an affiliate of the Company).

 
 
 

--------------------------------------------------------------------------------

 